•>mpiMAl
     onf pii\l A I
     UKtbllNSnL
                        Couer       Shs&k. /Y59VY
/Able /Icosfo^ Cieck
Cou<4 Of Cnwioal Appeals
£upr£(v\t Ccuri blelg
PC &CX l220«-23og'                  FILED IN                .RECEIVED IN
MOTX 7*7//'                COURTO^NALAPPEALS                 COURTOF«NALAPPEALS
                                   jAN 2 3 2015                      JAN 20 2015

      U£6r LlerK^             Abel Acosta, Clerk                 Abel Acosta, Clerk

         koelc££d pi^etje r\nj my Pewion ^or QiscfetionGfy kzuicoj-.
 Please Ale W\£ *PoA and ixw 4 fe ^e cSenhcn o\ Wie Coot/,


address sUemn he\ou),

        X also fefuesi ihaT you mk$y /vie of ikt Ca*ds calm &n


                                                  O locerely )




                                         (3 (W>7/. 7W*



                               i
                  Ab. IHH-00259-GIL

                 /Marcus 0^ feoo +k

               rm state of rate

            Jclenliry Of P^r-ft'es o^i Counsel
 Trial Ceuff:                                 A/ppe/Zanf;
 HoAor&Ue £oWn /X Oarr                       Marcus. 0,                                                 o   a   e




 rurfieS. . ,                                  . . . fi

Table. Of Co aW-B ...                          . . , li.!*

Ir>fkx Of /Utarrhes-*.                         ° • .llii

bfalemen-f Reatandina Gtol /lrCases!             -LnoUx Of /)u#\QnfieS                                     ager


                        /w
Ex Parle /Wa fee.Co*. %) 67? SW &I, Hlo^lX,..                           t,,7
E* Parle kro^A £t^C < 3
"Htirv\asoA. V 5fo+6 ffo.Cft'iA>%>> fifr?) 72£ $M ;)A "3l&,„,       , ., 5

Tn/.h v/ 544 foy 6^ V ^          563 £W. ^ #to> 923 ., „            , e. 3

                                                                a   v   z>




SJricUaJ v/ 5f*4 (Scfe 2051.2°) L\% US. S.Ck UP) 6*7„ . , , , 3




                                J 0   *'   «



                                nu
              braremeni Ke^ar^ino Oral flrcjumervh
 (Madams/Sirs,
      X do no-/ fully understand uhah X am ^g/a^ GaoI X
houa no attorney Ko Kelp rm do fe n^Kf. IT -feel // ooa/d
bett&r WeA'} me ~fc> i/erbal/ £?a?6s X Cm uncuJar^ of. X
Coa^ afford io aeh 4\\S tJrorvz.
                                         Thank Yea for YoucT'^^


                   Introductory

  70 T7C HQAlomii 'JUSTICES Of TH£ COURT OF
  OZIfAIM APflE/)L£>:

     (U/Self IKe QppelloA^ (AaccuZ D. &oo4k, respecl& lly ^aUifs
 •fkis fer/A/on fir Discrel/dAQA/ £Wa; in accordance uitk -fbe-lms
 duks of Appe\\ah& Procedure in response io ihe -trial C&As July
\H& £o\L{~, jucWneAf &f\d Sertkncina of Auen/y -five yeafSD '/eyas
D^oWa-I ef CnWnal v£tff<                                  LOLL
                       clement u \ l r ^


      On [Aacck 11^2G& X uos arrested arvd charged co)A
Possession of a (LoAroWed Su^s\ancc^/Jasper[An t*)Ab Quidence-. _2- -fdd
rny attaches/ brent fAermn T cJonhed ho ckeJIariQe 4ke. HrrtshnQ 0$icec$
probable, cause for puma me fro/n pay ueMe ouhick led ha fke. fr\d\i\Q
of clruas., and also AAe Shhcs accuasahon of possession of cl.muck
larger omsuM of druas found in Ae shfeeh CJhiU X uqs already CuMed
in 4Ae paftok Osr. fOy attorney qquc me -Rake -fccfs about /ny nohls aad
oih.eC \^crcryGMo/\ obouA my ease, He. also cjflhheld ciafAenlno euic\ence fro/*\
iwe u/vAl/ oJrler hucrunQ dc^n my-fi^l-pto 0I lOymt^^cjktch uxxJA kaue
e-Pfecred rriy decision ho hum doun hUe pU^. /ny aHornty also a((ou>ed urdue
l/N-H^ixe <3^d cteAdicA^e ghatcmenk from People of epT 25 QO\H
3.1 fiW ray r€Sp6nse *CW £*2o^\
'*/. X recia/ed /A                          &rm(\r\ fW
 XneffecW Ussishance af Cou^Qel due ho my akhrney nof
okalltwiacj fke arresfi^a oncers probable cause for physically puling
ma frcnn my uebick %uhch led ho drags hzmcj -Pound,
                  6>pguao1 Ga^ Plrcjumenh
   On. (Aarck I1& <20/3j X coas pulled from my uebvcfe, by a police officer
jusf offer pullina fnho a club portinj-loA(/^x. Code., Cc\r*\, Proc, Ann (art l£M) a
p^fSoA f$ acc&sfed u)\w\ be- is actually placed under reshaink or {aker\ /n-fc cuskody. An
arr^si occurs af Ae. mor^nf -/ne pe^Sc^ freedom or rnoueswAT is restricted or restrainedJ
•£3 by physically puling we from My i/ehick ond fercin /vie q/5 ciqamsk aw car fly
WdarA cA moje/nenl uas reskictea* f\ dollar W' contain ins 03Gq/0d. /Aa/ tjes /n my
jap pncr ko heme pulled ouf of my car fell on \W Ground and CJoS cedrieOed jy tke.
polico, officer. (irui* 1/ Skate (cam fipp IW)5CZ 5M 2d %to (/fores/- ll,m)Xn order &>r
€\j\deN2.c Seized incident \o acred- h he admissible,^ ike Srchtz wost shooo ikz, eysismnc^ or
pfcWJe Cause eJrkUCstt SwM 9X1) kme of arrest or SeaccU oxs mock)jke.affe6hm
officer did nor ask we for license, or insurance, ror dd he qiue reason for fulling me &&/K
my vX tttmind tom ^HM^/Or^s and tfarcok.cs m>lo)
Xlieqal actisk or defeidio/) of defendant frJirkout probable causes rendered defendant
Sokse^ent cfhandancAenk of Cocaine, im/donfary Mas required Suppression of eudeAai. of cocaine
OS $J e£ ifepl defend ($**^ ^ Measures U,fc) fthcrdonfAmt o( properk/ occurs
So ash authorize, pclice b iate possession of prap&rfy if He. defendanf intended io chcjdon
fie, pc6Mckf and ki4 derision h ohandor\ if cj^s rxd due to police- misconduct USCA Cms, ,4n
 Hd Xf lie officer UfOuid nol kout pulled me (W\ wy cor /ne dollar kll ljoM koue nof
fell er\ jk gcoukIi f^S X (^cubi rA hauc b^A d^ar^eA ^(fk possession*
  The Aifsl Ame- n\y attorney ore/i-l morao/s come \o see. me at (Awa*d County Af/*4//o
Cenkr X kdd h~%ci K\e councel made CCrors go Seriousc iked Counsel tjaS not fuAediGntncj as mc
COAfisd Quaranied by we SlXtk nrnendmeArd



    XA^ffecAic^ Hssishoace of Counsel due to my cwomey nof cka/tonciry
arodio\lihy of Stakes accusation of possession.

                 LDfourvd Iujo /IrcjurA^AT
   On fAarck 11^2013) Cxfbr U^ arreskd and Cuffed iV possession of e\ Cjydroled
Substance, X ljos escaped by 4&o officers h a police csuics Scorched and and put in ike back, bJkm in ike keck Od the poll
CSu\ser Tsfoded trytno to tefnwe anoHer small hw of cocaine fronx My boxer briefer Onca.
Xreinex/ed 4Xemptied if on tke seed and stacked fa iry and gn^de, rt into ike s&d U&rq
my skcrfs- fill my mouemenh caugU He okntion o-f jke officers and /Ly eewt and opened
tie door and discovered 6jW X6j^s doina* X coas pulled fn/n lit police cruder and edrznsmly
Zmcckp Xwas jken placed on iVc^tound at ike beck of Ike cruiVeA One, Officer Shod
CJaick euer m^ ukile He. oiker collected Ike evidence tU ike. beet Seat okHe police cruiser.
nfler jk evdence u)o$ collided lit officers helped me io my reef ^UJhle kelpnc\ mc up one or He
oNicecs noticed a small account of cocaine en IW ground od&ce~ Xao&s Jus4- sitting, TA-c
Cocaine came from my skods fnom toUr\ Xwas /'/> Ae. hack seed of ike pot/ok ear One. or
He officers Grated cmo^er evidence- bog a. tried h coned uk mmidts laker Xmkceck lie hjo offxetb
dom a peritnehr Stearck of tke parlmcdof\ One o$ tkz officers look underneait ike front
of jke pafrde Cor, He sfood op and Jcid ike. dker officer to pa|| tke- pakode car up i
Once tie pafrde ear uas pulled up one of ike officers Owe io my cJindoc) and showed
Ale tux> lanae ormunhs of ukne pou)der^ later tested to ke Cocaino*
   from jfe kn& Xodas usdf^d ftun my Car by 2 offcecs M\fn*jk a club parknylai fill cS c&&
Cnd Qecple kl X~fr<3m D\e hack Seai^X u^s exfensMy Sea-fcked Ond pieced GA ike around Or tie, back of
ffe pofto\& car by Ike tuo officers, /yfeuar cjs-s X (dole do ^A^xJ #\e coca/ne ui^w Al W of
jta par/ok cur L)\fiodr one c& Ac a^t-iceo Seeincj me do so- Urine simric or- tie around X ojcks
rjoieiid by one oSS-icer Me ike.  much rnovemoxf X rnade h retrieves He eooxne
XgfAnkied a*\ Die beck Seat^So hou> uzdd X be atie ko repeat ikd Sarte^actm fa retriejje
QAyfAin^ ifai- loca not fLrd tden X uo5 stroked cd\(U benfo ucJeLtd by fkc c&cef,
    UU^s a?& Jlla^kcS^lpZ^lJi- Conuichon &r possession ol illecclc dfucS regu'ircj v^d jit aausd
mA hofarki tout exercised actual ccrt^codrd] or custody oh sobska^cc^ bui also be, conscious
d\ Ki5 connection uitt Mr Cfd knoun utci it c^cs j evidence soXrices akick artt'rr^aixuely jinkr
h«*> k> f^e Substance, Suffices ^ (p^l ik*f he possessed d b\°u\/iciy•. lire, o^bkc cannof
Dc6o\fe llvis uiriouf c\ reuScncjole dcubk
  Dcu^S ord JUarccktS &* 65 -UeiendoAf rmst U cdfricrwdwely linked 001H drws allegedly pcsSeSSedi
but Inks does rd- hade k> he S6 stfbno iked if eludes euery otter oastandtnG reasrncbk r\fpoiies\h
except defendants guilt.
  Ihe SCeno, u)o$ a crouAA cUo pedum-lot m a kef cn^e cd druc, or#\^fhe- ctcG«\e,  you drop your -drugs and uoqH o$f.
 Himascf) v/ Skdc (TexC«« fro? m) IM M & 2(o3
 Oaks \J S'tak (TeyCr^ fipo m) IM So) 2d I1H
Kut %0li>'./packing Qf\d Supf&rfvtj Credit)) lit/of Defended. /linc^inc X cJcakd htfjlh
tke ckatues u^y uedd my Mamey no\ file rmU to chalice jUts.j&jen a%r kWiq h^ foo7.
                   (x>found Three-
   Xne*rPecAi^e/ fissis \onee ol Counsel by fcimcj Jo Oct as locoyer QQenh'


  r% mv ftrsl pre-Wl in fit r*cdk 0l (A^j 90^1\my aUomy tod me. Me pcosecukr /"s oMennj
/6yrs for Hie Possess^ dT«^r^o^ rle Xds&dk, Xidd my attor^y-fa See if M* prosecJer
till drop He 2e&zdfs aJ X*)) kk He /Oyrj £*- lie p*ssestp*/hir«,pesin"" -Re iGyrs fcr tml r>°s3esSiGn/tar\penr\c aod ac fo fried Son We ^ essaulfs, A'y affofAey
Came hack end J&U me fie prosecutor Sad^ He cant drop jfa assaults because ke P AeiKic
pfCisufed \>j )ke dveriJfe dept k> prosecute me, and fkei X haul fo plea fa cdl &&^r czk&r&eS
to(\e%&r or kdu all flu-r to> trial, X informed my oAwey that X o X skaJd he able \o pk out ho Hem seper^fdy. lie idd me tkc,fs Oof kcu^kkd
f(ie prosecubr doesW- kavt to awe r^e a, pies, ed all (Pea^l Cade Ziffl-Seu&rance) rAy qfe//^
kda (^eX fed no ricikV [o sepeccde my cfacces kdr X do kcjui IW cidd> X idd my attorney
 Xdid rof coMrvjA lAe assaults io lm rtcl -fe\bi^g jke pl£n                      (oroud\c[ Four /^Aaumenf

    Oa July /*P <2G/(/», Me day of Ay Trial X noticed my crftorney ojos Ce He Cxxme hack 
Said eke kcxs Inr in for me tr&rn a\ pc\$i case in XQ®5 oUn ode. a)qs dke profecuUr.
   fuay 36/V; of my first pre-tricl ike- prosecutor Sold my attorney AaA he canialfop
ike assaults b&^arc ike Sheri&ts depi. IS pressunnc hum io prosecute me.
  /vol he-mc an attorney myself SC do not knaJ a^toi all rny cdromty oaufdOe
done Jbu4 X do knocJ he Snouldue amm SomeHinc, From ukci X haoe reed
tkase interferences fro^ Ike Sherds and head (dJI, are Undue- ia-Piu&v&S'i h)
OS a vast mcZjcnhy cf clams of ineffective o\ Counsel^ tke trial records ace- insufficient
Id allcu) appeW&Tes Ccud io resclue Ake issue, because applicant could not provide suck
eudence. tuikout aoifK ouhide trial records^ he may raise cdue process clrsitn-
£x ferle Torres HH2 SLaJ, 3d W^IS CTey CnnsHtf /W)
U fade Itcosia tft ^ 2«d l/7o, cm [fey Cn %> /W)



                     Gcormci [\\J€s
   X uas Aen\ed my 5ixjk ftm_endm.ent AcKk ia eiffechii/e assistances oi
   Counsel by ^uAqe Kcbin Oarr,

                                         7
                   C^rounc! Fii;&> /)r^ume/1 f
  On ouL /V^ 50Wj Anc cdoxy of nay AriaI X came Aj /As, condu^/on my cdkmey
&a£ not properly repteSenknn pne^ especially after he made -the cpmmeni f(X<2ot hm
d plea deed beeaure my dauchtess mofA«f Xeyuana LecjiS asked km out nf •trostrahiem
'iokak kojje you- done for km mins case , X "told fam X oJanwd to dire kn^n Gnat
be jold me X had Jo take if up usitk dine Xud^e,
  Onc£ ue t^ere inrfiwk af ike Xudge X VOLceJ 4^k X coanked ka hire my ecjn
cdiamzy \o replace my Court appointed vHocney\ She hid me Mo! Tha-f X had enough
time to do So, X do Aol fkel X Incd enouQk Ame >X oo^s inccra^ccxfed AWw
r^arck \1& 2oiS until /°Wk IZ& 2oiLl. Ourma iked year X uzs unacjarc my at%mey
IrJOS not properly representing me because tke last h months X ojos ineareercdrd m o\
federal prison uitk no confacd cjffh v\y oSorney. Upon my release (AacoU )2^k2o/1/
Xcjcs broke, and homeless ond discovered my d&oc^tcrs mo-fker Gnd my otacACikkor
Uoact in a $kemf} So uken X got out cntrmj on my Peef and heipnc my fismh ejeaz
my first concern, Fro^ (Aorck l&left lili Tune IH^2CI CJas not enouqi kn\e U
ge-f riyself and my family sducded plus (]ef enouqi money Io kirt an cttlbrAzyi o^f iUi ooas
all Ha kme He Court Qaut rV\e>
  AfW I Cozephed ike, pleo^ of <25 yeans Ike 'Judge asked me /A my attorney
represented me r\qkf\ X (yoemted to say no huf X ^^ da aPPr&id jtaf ske ujaAd -hfce
my $dec back and force me to eje -fa rrio.1 /A? ske already -fried j-uiioe ^Jki/e Xu^s
On One stand once ske heard n\y fecscnS t^ky.
   X Teed rXudqe f